Citation Nr: 1701665	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  16-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hairy cell leukemia, to include as due to exposure to chemical agents.

2.  Entitlement to service connection for Burkitt's lymphoma, also claimed as lymph nodes, to include as due to exposure to chemical agents. 


REPRESENTATION

Appellant represented by:	Robin E. Hood, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for the claimed disabilities.  

In October 2016, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing is of record.

The issue of entitlement to service connection for prostate cancer, to include as secondary to Burkitt's lymphoma, has been raised by the record in the October 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served as an Air Force instrument repairman for four years, resulting in exposure to various chemical agents.

2.  The Veteran has a current diagnosis of hairy cell leukemia and the evidence is in equipoise on whether it manifested as a result of exposure to chemical agents during active duty.

3.  The Veteran has a current diagnosis of Burkitt's lymphoma and the evidence is in equipoise on whether it manifested as a result of exposure to chemical agents during active duty.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for hairy cell leukemia have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for Burkitt's lymphoma have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claims for service connection, the claims are substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to this claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, leukemia is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as leukemia, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hairy Cell Leukemia and Burkitt's Lymphoma

The Veteran contends that as an Air Force aircraft instrument specialist, he worked on EC-121 super constellations, specifically on heavy-duty navigation radar and non-ionizing radiation-producing equipment.  He asserts that he was exposed to benzene in aviation fuel used in the CE-121s, and spent many hours physically inside the fuel tanks performing repairs.  The Veteran states that this exposure lead to his hairy cell leukemia and Burkitt's lymphoma.  See the February 2014 statement; April 2015 notice of disagreement.   

The Veteran has a current diagnoses of hairy cell leukemia and Burkitt's lymphoma.  Letters from the Veteran's private oncologist, Dr. C.H., indicate that het Veteran was diagnosed with hairy cell leukemia in March 1993, and with Burkitt's lymphoma of the right axillary nodes in June 2008.  Thus, the current disability requirement for service connection for hairy cell leukemia and Burkitt's lymphoma is satisfied.  

The evidence of record is in equipoise on the issue of whether the Veteran's cancer diagnoses are etiologically related to service.  

A June 2014 memorandum from the Air Force indicates that there is no record of external or internal radiation exposure data for the Veteran, and that an extensive epidemiological study of U.S. Navy personnel working with radar systems did not find any adverse health effects that could be attributed to radiofrequency radiation (RFR).  However, the Veteran's DD 214 indicates that the Veteran's military occupation was instrument repairman in the Air Force, and the Board finds that the Veteran is competent to describe being exposed to jet fuel and working in fuel tanks.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service as an Air Force instrument repairman.  

In a December 2013 letter, Dr. C.H., opined that it is more likely than not that the Veteran's hairy cell leukemia and Burkitt's lymphoma are the direct result of his service-related work.   

In October 2014, Dr. C.H. elaborated that he had been treating the Veteran for 25 years and had taken a detailed medical history, including the Veteran's statements about his active service as an aircraft instrumentation specialist.  Dr. C.H. reiterated that it was his medical opinion that the Veteran's cancer diagnoses were more likely than not the direct result of service-related work with the Air Force.  In December 2014, Dr. C.H. stated that in a recent appointment, the Veteran elaborated on his day-to-day activities during active duty, indicating that he became nauseated by fumes from residuals amounts of fuel left inside tanks.  Dr. C.H. indicated that the fuel contained benzene, a known carcinogen, which more likely than not "is the real cause" of the Veteran's cancer, with non-ionizing radiation being a contributing factor.  

Dr. C.H. opined again in July 2015 that the Veteran had repeated exposure to benzene, a chemical agent known to be highly carcinogenic, and it is of "great likelihood, at least 50/50 chance or better" that his exposure is a direct cause of his leukemia and lymphoma.  Dr. C.H. noted that benzene is highly volatile and generally absorbed via inhalation and has been associated with a range of acute and long-term health effects, including a variety of cancers.  

In October 2016, the Veteran testified in a Board hearing that he worked on all flight, cockpit, and engine instruments, as well as fuel quantity and fuel gauge systems of the airplanes.  He stated that he worked on EC-121s, also called "the Constellation."  The Veteran testified that he would physical climb into the fuel tanks to repair and replace things, which occurred approximately once every two weeks, for four years, and each instance lasted about one half-hour or a little longer.  The fuel was drained before he went inside the tanks, but there were residual fumes and little puddles of gas that remained in the tanks.  In addition, he did other tasks that put him "in direct relationship to fuel" at least once per week.  The Veteran indicated that after discharge from active duty, he worked as a marketing specialist, communications manager, sales manager, and service manager until his retirement, where he had little to no chemical exposure.  He stated that Dr. C.H. had retired, and this current oncologist, Dr. R.S., was at the same medical practice as Dr. C.H.

Finally, Dr. R.S. submitted a statement in October 2016 asserting that the Veteran's hairy cell leukemia and Burkitt's lymphoma status were active and not under current treatment.  Dr. R.S. opined that benzene is a chemical agent known to be highly carcinogenic and that there is at least a 50/50 chance that the Veteran's exposure is a direct cause of his leukemia and lymphoma diagnoses.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims.  Specifically, a VA medical opinion addendum could be obtained regarding the nature and etiology of the Veteran's diagnoses.  However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  Here, although STRs are silent for mention benzene exposure, the Board finds the lay evidence regarding in-service exposure to chemicals including benzene to be competent and credible.  The statements have been consistent and are consistent with the circumstances of the Veteran's service.  Furthermore, doctors C.H. and R.S. opined that it was at least as likely as not that the Veteran's leukemia and lymphoma are directly related to benzene exposure in service, and there are no contradictory medical opinions.  VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for hairy cell leukemia and Burkitt's lymphoma is warranted.     

   
ORDER

Service connection for hairy cell leukemia is granted.

Service connection for Burkitt's lymphoma is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


